Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are Allowed.
For independent claim 1, the claim features of “a distance calculation section that is configured to calculate a distance to the object based on a flight time, which is a time from projection of the projected light from the light source to reception of the reflected light by the image sensor; a reflection state switching member that is disposed on an optical path of the projected light away from the window within the housing, capable of switching between a reflection state in which the projected light is reflected in a direction toward the image sensor and a transmission state in which the projected light is transmitted, and is fixed to an inside of the device; and an abnormality determination section that is configured to determine whether there is an abnormality in a function of detecting the object existing in an observation field of view of the image sensor” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. Dependent claims 2-6 are therefore allowable for being dependent on an allowed independent claim. 
For independent claim 7, the claim features of “a processor that is configured to calculate a distance to the object based on a flight time, which is a time from projection of the projected light from the light source to reception of the reflected light by the image sensor; and a reflection state switching member that is configured to switch between a reflection state and a transmission state, the reflection state in which the projected light is reflected in a direction toward the image sensor, the transmission state in which the projected light is transmitted, wherein: the processor determines whether the distance calculated by the processor based on the reference internal reflected light falls within a predetermined range, and determines whether the distance image measuring device correctly detects the object existing in the observation field of view.” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The best prior art found, cited below, either misses a key limitation within the instant claims or multiple key features. The prior art fails to teach a critical element of the claimed invention even when combined, therefore, the deficiencies within these cited references were not cured with additional prior art. Further, the most relevant references are owned by the Applicant, and while they were filed more than a year before the filing date of the claimed invention, they too are missing key elements which are not cured by the additional prior art references. While some of these references may be obvious to combine, others either teach away or would be rendered inoperable when combined and combining all of these cited references would still create a product which is missing key elements of the claimed invention as shown above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnes (U.S. Patent No. 10,054,675) teaches active compensation for phase alignment errors in time-of-flight cameras. 
Berkovich (U.S. Patent No. 10,687,034) teaches an image sensor with switchable optical filter.
Shirai et al. (U.S. Patent Application No. 2001/0024270) teaches a surveying instrument having an optical distance meter.
Banks et al. (U.S. Patent Application No. 2015/0312554) teaches a method and system for robust and extended illumination waveforms for depth sensing in 3D imaging.
 Nishio et al. (U.S. Patent Application No. 2008/0094643) teaches an optical displacement meter, optical displacement measuring method, optical displacement measuring program, computer-readable recording medium, and device that records the program. 
Murai et al. (U.S. Patent Application No. 2016/0320486) teaches range imaging apparatus and range imaging method.
Nagai et al. (U.S. Patent Application No. 2019/0056482) teaches time-of-flight distance measuring device and method for detecting multipath error.
Nagai (U.S. Patent Application No. 2017/0227643) teaches time-of-flight distance measurement device.
Boutaud et al. (U.S. Patent Application No. 2019/0086520) teaches pulsed-based time of flight methods and system. 
Koyama et al. (U.S. Patent Application No. 2020/0271783) teaches a distance measuring device.
Jeon et al. (U.S. Patent Application No. 2017/0127047) teaches a method and apparatus for generating depth image. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-4:00pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
6/17/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661